U. S , ca HSRC Gat! Rigrosiesii Page 1 of 10

 

 

 

, a 0 Ket No.
Robert W. Tohnson siny Detnang;
Plainttee. FP on “on i
a 49 CV 8249.
VHizey ) ela . Be
Defendants.

 

 

 

Zi Robert W. Johnson am the Plaintife/

titioner jn the aloie-entitled Case Lhereh |
va ast ‘the Courts perinissign 1D proceed i tory

auperys.
: support on My notion to proceed Without
pelig YeqUived -to prem y fees, Cass or give
Sect rity therefor, x 'state that because of
my pay “AIM Undble to. pay +pe costs of |
this, action or to JME Security therefor Q
that tT bel(eve Lt ay entitled to dress.
t further decltye that the responses which T
have made inthis tfirmation ne]

 
+L OW noepresent? eniploye qe Page 2 of 10
Monthy Wage iS £0,

Last date of employment lo/zqfi2.
No Spouse. ; No i ny ech last(2) months,

X do not own q isihessypn ession ar SAF erploy ney

L have iy rent payme ns Nast or dividends

No pensions, annutties diab IK1@S or IH ins nce

Ne dest baritone Nbc sipe

No Government beneftc:

No Mo Ney trom ens eis OV ather-sourees.
 Persan \he qua hes 4 [F: °.

No tota| oras Income £% ete sil

No one on-hand “No cheek ccounés.
FE am vot an hingté. J FCOUN

do not own | estabe, stocks bonds
nt ut alah Stet ropety

 
No vent, Worlgcge i 1 Food = HM 5 Uther
Expenses ff 0,

No otter people in househuld.
t Ine ‘ deeendente
© Inve hot been adjudicated bankrupt i rast (0) ens

1 ech, under penglty oF perjury the Toreoin

- Correct.

August 2)2019 Robert ly

Kobeyt-\yf. Sil son
S3YS FISH AVE:

APT.
BRON NY (069
a

 
C ERTIFAC PTE“ OF SERVIC” Page 4 of 10

T,fohert Wl Tohnsan, the PlatnbiP certify
that Oy August el, 20/7 LT serveda a y
of xCiy/| Cover Sheet Complaint Vig
.S. Mail to the tollawiny

1, Court Clerk
U.S. Courthouse
SOO Pear| SE.
New York NY {0007

 

 

aust 21,208 Rok he

ANGUS 21/2019 {ple ue
S3HS FISH AVE, :APT.|
BROWXINY (0g

 
Case 1:19-cv-08249-CM Document1 Filed 09/03/19 Page 5 of 10

 

AMSC LLC Patient Name: Johnson, Robert
Rx RECONCILIATION Patient ID: &50
Procedure(s}: N3X ANES&/STRD W/IMG TFRML EORL Exam Date: 1/9/2018
LMBR/SAC 1 LVL, NIX ANES&/STRD W/IMG Account#: 31579
TFRML EDRL LMBR/SAC EA LV
Exam Date: 1/9/2018 Patient ID: 850 Doctor: Marini, Robert
Patient Name: Robert Johnson DOB: 02/26/1984 Gender: Male

 

Pre-Procedure / Active Medications
Discharge Comment

Naproxen 500mg Confirmed 1/9/2048 Continue as prescribed

 

RX RECONCILIATION

Theimedicat ste 5

Contact prescribing MD regarding continued use of all prescribed medications?

Any additional instructions? NO

Source of medication information: Patient / Guardian verbal statements

Medication reconciliation given to patient? YES ; ee
adicatjoné Hsted belaviin the Discharge. Medications aréa are the medicat

        

 

  

 

 

Discharge Medications

Discharge Medications From Pre-Procedure / Active Medications
Discharge Comment

No Discharge Medications

 

Provider Signatures

Rx RECONCILIATION Page 1 of 1

 
Case 1:19-cv-
19-cv-08249-CM Document1 Filed 09/03/19 Page 6 of 10

  
   

    

Agem > Bi arab b
Kingdom Rx Comp DEA & FR2335123.

3134 E, Tremont Ave.
CHEST Bronx, NY 10461

JOHNSON, ROBERT

BRONX NY 10463 (347/398-9740
Rat: 418625 Date Filled: 41/15/2017
NAPROXEN SR TAB S00MG

NDC: 47781-O154-75

Ph. (718) 822-5900
FREE DELIVERY

Dr. KYLE OTTO Oty: 60
Refills: 4 Days: 30
Due: $0.00 Plan: CSIF

ee

THANK YOU #7
YOUR FRIENDLY NEIGHBORHOOD PHARMACY

UHNVIMLDIS NESE recs

You may repor
to FDA at 1-800-FDA-1088.

   

<g"ON : , SRF
beers Ph, (718) 822-5900

ye, stat ET A
. . Tremont Ave.
chemist Blane NY 10del FREE DELIVERY

JOHNSON, ROGERS
BRONK NY 10461 (347)398-9740
Pad: 218624 Date Filled: 11/13/2017

DICLOFENAC SOL 1.5%
NDC: 59088-0372- 10

 

Dr. EYLE OTTO Qty: 150
Refills: | Days: 30
Due: $0 00 Plan: CSIF

ee i

HANK YOU **
YOUR FRIENDLY NEIGHBORHOOD PHARMACY

UNINININLND pre

You may repo ts
to FDA at 1-800-FDA-1088.

     

aseM ON i ;
i? Kingdom Rx Com DEA # FRGI3S . “ana EC

caEnist 3131 £. Tremont Ave. ™= Ph. (71 8) 822-5900

Bronx, NY 10461 FREE DELIVERY
JOHNSON, ROBER

‘Tv { 7

BRONX NY 10461 (347)398-9740
Rx#: 223578 Date Filled: 11/10/2017

TRAMADOL ER CAP 1 S0MG

NDC: 69467-1001-01

Dr. KYLE OTTO Qty: 30

Refills: 0 Days: 30
Due : $0.00 Plan: CSIF -

+* THANK YQU **
YOUR FRIENDLY NEIGHBORHOOD PHARMACY

UNIMTLUL NUIT cc

You may repor
io FDA at 1-800-FDA-1088.

   
    
   
    

  

Si

 

«ne OW > FPR 7 O GUREOM, Surihiss
Kagdam Reco CAI Ph, (748) 822-5900

_ 3141 E. Tremont Ave.
CHEMIST Bronx, NY 10461 FREE DELIVERY

JOUNSON, ROBES

974
BRONX NY 10461 (47)398-9740
Be 21g6z6 Date Filed: 11/13/2017

LIDOCAINE PATCH 3%
NDC: 59088-0396-54

- Dr, KYLE OTTO Qty: 90
Refilis: 1 Days: 30
1¢
Due : $0.00 Plan: CSTF

«* THANE YOU **
YOUR FRIENDLY NEIGHBORHOOD PHARMACY

UUUIMUDITNID races

You may repor
to FDA at {-800-FDA-1088.

 
Case 1:19-cv-08249-CM Document1 Filed 09/03/19 Page 7 of 10

   
  

  
 
   
 

ee

Le ea ee ea
SL ee Pe ee
7 Rx#:6962278 NG Date Filled: 06-43-19

JOHNSON, ROBERT ner eas - Take This Mestoine Wan a ‘
1 (ONE) TABLET TWO TIMES « Stamaok Cnt eal
DAILY, AS NEEDED FOR PAIN,
AFTER MEAL .

IBUPROFEN TABS 600 MG ASC
Gerent fer BLPROFEN éCa we FABLET So Ng at a “SaCENG MSA ey
Qty: 60 Refills: 6 06-73-19 :
Or. KIM, TAESOO Pian: AP1

 

   
    

f thts drug to ar
waa prozcilbed.

Guullent Fadarel tow rohlbtia tho tranetor a

 

 

Pareon other then. ito pallont for whom Jt

 

     
   

    

 

ain ‘URIT OR 4 npina aoa
BN Toe
Rx# 8962277 nor Date Filed 1219

i "Ob an
JOHNSON ROB

(290 E537 2TETH STREET aT rs ERC NY Iuaa

1 (ONE) CAPSULE AT BEDTIME

t

   

10 an
cated

Prohtatta tha transtar af ‘the dire,

Mons tha Pallant for wham it wa pr

f Lowy
th

‘Senenc for RELA ONT Shag CAPS LE fe, :
, Qty: 30 Refilis: Q 08-13-19
Or. KIM, TAESOO Plan: AP}

GABAPENTIN CAPS 309 MG asc i

woulle Fedora

urn other

3

 
 

 

 

      
 

ae ee

eee vaca Laci creo

  

 

| Save This Recolpt. ‘tls Your Offfelal Record For Tax |

      

                             

a Or insurance Purposes. .
Tg TT om BID LOU FORGET? -~ To Kelp You, Please -
o Convenient Ine Stop Check This List.
get ocme ae Shopping At four If We Don't Have It...
So Friendly Pharmacy, We Will Onder It!
 SECUR Tepe “Horan Soees ne
Ce) Da : + Antacid: Tablote . Loxatives
BOR a em id 7 oan » Baby oii * Lipsticks
Rx# : 6962277 Ded 18 ; Plan: AP , “= Baby Noeds & Formulas - Mout Week
. -_ . . calle
arene Iregir i sree og tal: . Berea tee : « Nose ips & Spraye

  

* Clooneing Tissuea

= Poroxidg
* Cough Modicinea, .

.™ Petrotoum Jelly

 

i Rona de 2G RTT
| GABAPENTIN CAPS 300 MG ABC

          

                

 

   

 

 

* Cotten . + Photo Sipplles
eo708 ii Pu | * Denlai Flose : * Razor Blados
, TAESOO eon = Deodorants e - * Rubber Gloves.
- — « Gelnioctants © Alubbing Alcohol
1 Aw : * Diaposabio Dinpes * Sanitary Napkins
mp ening = Eloctric Heat Pads . * Shompocs
: “emote Senne * Shaving Supplies
. nave Stockinga * Sugar It!
: , SECURITY £53, ny __# Eye Proparatione pporiioios

oer laf * Suppositorlos
Seat Fish et. ae

* Face Crogma, * Taicum Powder

 

: * Fover Thermometora * Tollet Wator
Re# + 6962278 i - * Foot Cam Producte = Tooth Brushes
Mame JOHNSON, RO : : tie fountain Syringes * Tooth Pastos
wddess 17a East 218tH 5 . 1 I : MUZE « Vaporizers
nem BRON i : “lit far prshor & Comba _ + Viteming
' Fe tO ENT »* e o ' Ir Cara Products = Wi _
PROPEN "a oc MG Asc 5 ! | 1 + Witch Mazel

* vgnann any |

19-cv-08249-CM Document1 Filed osiga/te Page 8 of 10

 

| A DRUG "STORE"
: “MORE THA ger a0, BRON NT 10468: - -
CORNER FISH a
HONE (718) 654-5974 - 654-697

vw. gacuritydrug?-com

Case 1

 
Case 1:19-cv-08249-CM Document1 Filed 09/03/19 Page 9 of 10

“ON

v

 

 

 

 

 

 

 

 

CELEXA 20MG
Tablet #30
~  EXP:04/2022

~ Pron,
i DIRECTIONS tl hy

Me ee
 

Case 1:19-cv-08249-CM Document1 Filed 09/03/19 Page 10 of 10

 

KOBE WN é \3 Taanison! | . at “PRS CR oR, aunt
3345 FISHES me
APT. | a
PRONG om

S00 PEARL ST. ced

NEW ORK is} SaNY ene so “name

eat TEE

 
 
